Name: 96/712/EC: Commission Decision of 28 November 1996 laying down the models of the public health declaration and health marks for the importation of fresh poultry meat from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  trade;  cooperation policy
 Date Published: 1996-12-17

 Avis juridique important|31996D071296/712/EC: Commission Decision of 28 November 1996 laying down the models of the public health declaration and health marks for the importation of fresh poultry meat from third countries (Text with EEA relevance) Official Journal L 326 , 17/12/1996 P. 0067 - 0069COMMISSION DECISION of 28 November 1996 laying down the models of the public health declaration and health marks for the importation of fresh poultry meat from third countries (Text with EEA relevance) (96/712/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/116/EEC of 17 December 1992 amending and updating Directive 71/118/EEC on health problems affecting the production and placing on the market of fresh poultry meat (1), last amended by the Accession Treaty of Austria, Finland and Sweden, and in particular Article 14 (B) (1) (c) thereof,Whereas Commission Decision 94/984/EC (2), as last amended by Decision 96/456/EC (3), has laid down the animal health conditions and the veterinary certificates for the importation of fresh poultry meat from certain third countries;Whereas also the model of the public health declaration and the health mark for such imports have to be laid down;Whereas Council Decision 95/411/EC (4) has laid down the rules for the microbiological test by sampling of fresh poultry meat intended for Finland and Sweden;Whereas, in addition, where it is possible to recognize conditions offering equivalent guarantees, a third country may submit a proposal for such recognition to the Commission for appropriate consideration;Whereas considering that a new regime is established, a period of time should be provided for its implementation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Member States shall ensure that the accompanying animal health certificate of Decision 94/984/EC for fresh poultry meat imported from third countries should be supplemented by the public health declaration, duly completed and signed, in conformity with the model in Annex I.2. The declaration shall be drawn up in at least one of the official languages of the Member States of introduction into the Community.Article 2 The fresh poultry meat, intended for consignment to the Community and fulfilling the requirements of this Decision and of Decision 94/984/EC, has to be marked with a health mark responding to the criteria mentioned in Annex II.Article 3 This Decision shall apply from 1 January 1997.Article 4 This Decision is addressed to the Member States.Done at Brussels, 28 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 1.(2) OJ No L 378, 31. 12. 1994, p. 1.(3) OJ No L 188, 27. 7. 1996, p. 52.(4) OJ No L 243, 11. 10. 1995, p. 29.ANNEX I PUBLIC HEALTH DECLARATION FOR FRESH POULTRY MEAT >START OF GRAPHIC>I, the undersigned official veterinarian, hereby certify, in accordance with the provisions of Council Directive 71/118/EEC:1. that the meat described above fulfils the requirements of Chapter II and any additional conditions of Council Directive 71/118/EEC, and has been found fit for human consumption following ante- and post-mortem inspection carried out in application of this Directive;2. that the meat described above has/has not (1) been subjected to an immersion chilling process;3. that the meat decribed above has been marked according to Article 2 of Decision 96/712/EC;4. that the meat described above fulfils the requirements of the Council Decision 95/411/EC (2).Done at , on (signature of official veterinarian) (3) (name in capital letters, qualifications and title)Seal (3) (1) Delete the unnecessary reference.(2) Delete if the consignment is not intended for export to Sweden or Finland.(3) Stamp and signature in a colour different from that of the certificate.>END OF GRAPHIC>ANNEX II HEALTH MARK FOR FRESH POULTRY MEAT The health mark referred to in Article 2 of Commission Decision 94/984/EEC must include:(a) for meat wrapped in individual units or for small packages:- on the upper part, the ISO code reference of the country of origin,- in the centre, the veterinary approval number of the slaughterhouse or, where appropriate, the cutting premises or rewrapping centre,the letters and figures must be 0,2 centimetres high;(b) for large packagings, an oval mark at least 6,5 cm wide by 4,5 cm high, containing the name of the country, its ISO code and the veterinary approval number of the slaughterhouse or, where appropriate, the cutting premises or rewrapping centre; the letters must be at least 0,8 cm high and the figures at least 1 cm high; the health mark may, in addition, include an indication enabling the veterinarian who carried out the health inspection of the meat, to be identified.The material used for marking must meet all hygiene requirements and the information shall appear on it in perfectly legible form.The provisions of points 65, 67 and 68 of Chapter XII of Annex I of Council Directive 71/118/EEC apply mutatis mutandis for health marking procedures, as well as for the use of large packagings.